Citation Nr: 0810479	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  94-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1953 until 
November 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1991 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.

This matter was initially before the Board in May 1996, at 
which time a remand was ordered to accomplish additional 
development.  The appeal returned to the Board in October 
2001, at which time the claim was denied.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In an October 2002 Court Order, the Court vacated the October 
2001 Board decision and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).

The appeal was again before the Board in May 2003, July 2004, 
January 2005, and March 2007.  On those occasions remands 
were required.  

It is noted that the veteran had previously been represented 
by Barbara J. Cook, Attorney at Law.  However, in June 2006, 
he appointed the Georgia State Department of Veterans 
Services to represent him.  Such appointment revoked 
representation by Attorney Cook pursuant to the provisions of 
38 C.F.R. § 20.607.  She formally withdrew representation in 
an August 2006 communication.  

In December 2006, the veteran completed a VA Form 21-22 
appointing Veterans of Foreign Wars of the United States 
(VFW) as his accredited representative.  Again, such 
appointment revoked his relationship of representation with 
Georgia State Department of Veterans Services.  See 38 C.F.R. 
§ 20.607.  Despite his desire to be represented by VFW, that 
organization submitted a letter dated in January 2007 in 
which it was explained that it was their policy to not accept 
representation in the middle of an appeal.  

Based on the January 2007 letter from VFW, the veteran was 
without an accredited representative.  Therefore, the Board 
sent him a letter in February 2007 apprising him of his 
options.  He was informed of the need to complete another VA 
Form 21-22 if he wished to be represented by a Veterans' 
Service Organization.  He was also informed of his right to 
appoint an authorized agent or a private attorney.  

It was explained that review of his appeal would be suspended 
for 30 days.  The letter stated that if he did respond within 
that time frame, it would be assumed that we did not desire 
representation.  No response was received to the Board's 
February 2007 letter.  Accordingly, the veteran is 
unrepresented in the present appeal.


FINDING OF FACT

The weight of the competent evidence reveals that the veteran 
is incapable of securing and following substantially gainful 
employment primarily due to nonservice-connected disorders.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be considered 
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

In the present case, the veteran is service-connected for 
lumbosacral strain (rated as 40 percent disabling) and 
pulmonary tuberculosis (rated as 30 percent disabling).  His 
combined disability rating is 70 percent.  

Based on the above, the veteran fails to meet the thresholds 
for an award of TDIU as set forth under 38 C.F.R. § 4.16(a).  
However, a grant of TDIU would still be appropriate if the 
competent evidence otherwise demonstrates that he is unable 
to secure or follow a substantially gainful occupation.  

The evidence of record includes a December 2003 VA 
examination.  At that time, the VA examiner stated that the 
veteran's service-connected lumbar strain produced pain that 
prevented him from engaging in any form of employment.  
However, that same examination report noted that the 
veteran's nonservice-connected schizophrenia was the greatest 
impairment to employment.  

In August 2007, the veteran's claim was referred to the 
Director of Compensation and Pension Service, to determine 
whether his service-connected disabilities rendered him 
incapable of securing and following a substantially gainful 
occupation.  The Director concluded that the veteran had 
significant nonservice-connected disorders which rendered him 
unemployable.  It was noted that the Social Security 
Administration had found the veteran to be unemployable due 
to schizophrenia, for which service-connected is not in 
effect. 

Overall, the evidence of record is not found to be in 
equipoise as to the question of whether the veteran's 
service-connected disabilities rendered him incapable of 
securing and following a substantially gainful occupation.  
Indeed, even the December 2003 examination report containing 
a seemingly favorable opinion nevertheless identified a 
nonservice-connected disability as the primary reason for the 
veteran's inability to work.  

Moreover, the December 2003 finding that low back pain 
precluded employment appears to have been based largely on 
the veteran's subjective report of symptomatology rather than 
on the objective findings.  Indeed, a January 2004 VA 
examination just weeks later showed good range of lumbar 
motion.  

Additionally, the VA examiner in December 2003 specified that 
the pain associated with intervertebral disc syndrome was not 
considered to be a component of the veteran's service-
connected lumbar strain but rather was due to aging.  
Therefore, even if back pain limited the veteran's 
employability, such pain is only partially attributable to a 
service-connected disability.  

In conclusion, the evidence does not support a grant of TDIU.  
Rather, the weight of the evidence indicates that while a 
service-connected low back disability contributes to the 
veteran's inability to work, nonservice-connected 
disabilities, to include schizophrenia, are the primary 
obstacle to employment.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  

The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.
 
The Board acknowledges that the notice letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, he was given notice of what he needed to 
support his claim subsequent to the initial RO decision by 
way of letters dated in July 2004 and May 2007 that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  

He was also asked to submit evidence and/or information in 
his possession to the RO.  Based on the evidence above, the 
veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, his 
multiple statements in support of his claim are of record, 
including testimony provided at an April 1993 hearing before 
the RO.  He has offered both written and sworn testimony as 
to how his various disabilities have effected his daily life 
and employment.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, his statements in support of his 
claim are of record, including testimony provided at an April 
1993 hearing before the RO.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


